Citation Nr: 1127219	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, claimed as secondary to the Veteran's service-connected PTSD.

3.  Entitlement to service connection for sleep deprivation, claimed as secondary to the Veteran's service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother

ATTORNEY FOR THE BOARD

Evan M. Deichert


INTRODUCTION

The Veteran had active service from August 1988 to January 1989 and from December 1990 to May 1991 including service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) North Little Rock, Arkansas Regional Office (RO).

The Veteran and his mother appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing has been associated with the claims folder.

The Veteran's February 2009 Substantive Appeal reflects that - in addition to the issues listed above - the Veteran was appealing the issue of entitlement to service connection for a mood disorder.  The RO granted service connection for this issue in a December 2010 rating decision.  As that decision represents a complete grant of benefits on appeal, this issue is no longer before the Board.  

The issues of entitlement to service connection for sleep apnea and sleep deprivation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his claim for service connection for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard to the issue of service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to federal law, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, in a January 2011 letter and again in his February 2011 hearing, the Veteran stated that he wished to withdraw his claim for service connection for erectile dysfunction.  Accordingly, the Board finds that the criteria for withdrawal of a Substantive Appeal have been met.  Accordingly, his claim shall be dismissed. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


ORDER

The appeal of the claim of entitlement to service connection for erectile dysfunction is dismissed.

REMAND

The Veteran's claims for service connection for sleep apnea and sleep deprivation require further development.  

Under VA law, the Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision.  38 U.S.C.A. § 5103A(d)(2).  

With respect to the Veteran's claim for service connection for sleep apnea, there is ample evidence that the Veteran currently has this condition.  The Veteran was previously scheduled for  a VA examination to address the etiology of his sleep apnea, but the Veteran did not attend; and his claim was denied.  At his February 2011 hearing, though, the Veteran stated that he informed his examiners that he would not be able to attend, and he assured the Board that, if rescheduled, he would attend.  

Based on the Veteran's competent and credible recitation of his medical history during his hearing, the Board finds that the record at least indicates that his sleep apnea may be associated with his active service, triggering the need for a VA examination. 

Given the Veteran's testimony, the Board believes it prudent to remand the Veteran's claim for service connection for sleep apnea in order that he may undergo a VA examination to determine the etiology of this condition.  

The Board also notes that the Veteran seeks for service connection for sleep deprivation, a condition which he contends is secondary to his service-connected PTSD.  As the Board finds this issue to be inextricably intertwined with the issue of service connection for sleep apnea, the Board shall remand this claim as well.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2010 to the present.

2.  Then, schedule the Veteran for a VA examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.

The examiner should diagnose any sleep disorder, to include sleep apnea and/or sleep deprivation; and then should provide an opinion as to whether at least as likely as not (50 percent or greater) any diagnosed sleep disorder either began during or was otherwise caused by the Veteran's active military service (August 1988 to January 1989 and from December 1990 to May 1991).  In doing so, the examiner should discusses the Veteran's testimony that his sleep apnea began during active duty, and the three statements submitted by the Veteran's fellow soldiers in September 2009 discussing the Veteran's symptoms in service.  

The examiner should also determine whether the Veteran's claimed sleep deprivation should be considered a separate disability or whether it should be considered a symptom of the Veteran's already service connected PTSD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


